Citation Nr: 0938977	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  00-20 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a dental disorder, 
claimed as secondary to service-connected schizoaffective 
disorder with associated hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1980 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that, in pertinent part, denied service 
connection for dental problems claimed as secondary to 
service-connected schizoaffective disorder.  A Travel Board 
hearing was requested and scheduled, but the Veteran failed 
to appear for such a hearing.

This appeal was previously before the Board in May 2006 and 
November 2007, and the Board remanded the issue for further 
development.  The case has now been returned to the Board for 
further appellate consideration.

In the November 2007 Remand the Board noted that the Veteran 
should be scheduled for her requested Decision Review Officer 
(DRO) hearing.  In a January 2009 letter, the Veteran, 
through her representative, chose to cancel that hearing.  
Therefore, the Veteran's request for a hearing is withdrawn. 


FINDING OF FACT

The most probative medical evidence shows that the Veteran's 
current dental condition was caused by inadequate oral 
hygiene which allowed bacterial plaque to build up and 
resulted in periodontal disease, and that the condition was 
not worsened beyond normal progression by Veteran's service 
connected conditions or the medications used to treat the 
Veteran's service-connected schizoaffective disorder.


CONCLUSION OF LAW

The Veteran's dental disorder was not incurred in or 
aggravated by active service, and is not proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, the rating decision on appeal was issued prior 
to the enactment of the VCAA; thus, there is no error in the 
timing of the notice.  In June 2003 and July 2006 letters, 
the Veteran was advised as to what information and evidence 
is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the Veteran, 
and the types of evidence that will be obtained by VA.  The 
July 2006 letter also informed the Veteran of the information 
and evidence necessary to establish a disability rating and 
effective date.  The claim was last adjudicated in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post-service treatment records, 
and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate her claim for service 
connection, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process, responding 
to notices and providing argument in support of her claim.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for disability 
which is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a) (2009).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.  Service connection on a secondary basis may not be 
granted without medical evidence of a current disability and 
medical evidence of a nexus between the current disability 
and a service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512-514 (1998).

As an initial matter, the Board notes that the Veteran does 
not contend, and the evidence does not show, that her claimed 
dental disorder arose during service or is related to her 
service.  Her service medical records reflect no complaints, 
treatment or findings of any dental disorder.  The Veteran 
claims that she is entitled to service connection for her 
dental disorder because it is due to her service-connected 
schizoaffective disorder and the medication used to treat 
that disorder (lithium).

In January 2000, during a VA mental disorders examination, 
the VA examiner commented that it was possible that the 
Veteran had "compromised dentition as a result of chronic 
treatment with antipsychotic medications" and that her 
dental problems "might be seen as a condition secondary to 
treatment for her service connected mental disturbance."  
The examiner referred the determination of cause regarding 
the Veteran's teeth to the dental examiner.

In February 2000 the Veteran was afforded a VA dental 
examination, where it was noted that the Veteran was missing 
seven permanent teeth and should have two percent of her 
remaining teeth extracted, and that there was some loss of 
masticatory function due to the missing teeth.  The Veteran 
also had a prosthesis to replace the missing teeth.  The 
Veteran was also noted to have some bone loss.  The examiner 
found that the Veteran's teeth loss was more likely than not 
due to gross neglect and caries.  The examiner did not review 
the claims file in conjunction with his examination.

An October 2000 VA treatment note from an outpatient mental 
health director commented that the Veteran had been recently 
diagnosed with hyperparathyroidism, and that the Veteran's 
endocrinologist believed she developed it secondary to her 
lithium therapy.  The note also commented that 
hyperparathyroidism results in bone loss and loss of teeth.

In February 2002 the Veteran was given a VA general medical 
examination, where it was noted that she had no upper teeth 
and mild inflammation of the gingiva.  The examiner diagnosed 
the Veteran with chronic periodontitis.  Interestingly, the 
February 2002 VA thyroid examination noted that the Veteran 
had been diagnosed as hypothyroid in 1994 and that no thyroid 
disorder other than hypothyroidism was found.  

In April 2002 the Veteran's psychiatrist wrote a letter 
expressing his belief that the Veteran's current dental 
disorder was a direct consequence of her lithium treatment 
and her schizoaffective disorder.  He quoted the October 2000 
statement by the outpatient mental health director regarding 
bone loss and loss of teeth being related to the Veteran's 
diagnosis of hyperparathyroidism and her long term lithium 
therapy.  The psychiatrist also noted that the Veteran had 
been prescribed lithium for over 20 years, until October 
2000.

A June 2003 thyroid examination again diagnosed 
hypothyroidism, and noted that she does not suffer from 
hypoparathyroidism.   

In July 2003 the Veteran was afforded another VA mental 
disorders examination, where the examiner (mirroring comments 
from the January 2000 examination) commented that the 
Veteran's chronic adherence to antipsychotic medication 
caused dry mouth which "certainly could explain to a major 
extent the multiple dental problems that the Veteran had 
developed."  The examiner stated that because the Veteran 
was capable of self-maintenance and able to work, that the 
level of her tooth decay was inconsistent with being due to 
poor maintenance.  The examiner also noted that the February 
2000 examiner did not address that the missing teeth could be 
due to the chronic dry mouth.  Though the examiner pointed 
out that the Veteran's dental disorder could be due to her 
lithium therapy, and that her chronic dry mouth was not 
considered by the February 2000 dental examiner, the July 
2003 examiner did not provide a diagnosis regarding the 
Veteran's dental disorder.  

In October 2006 the Veteran was afforded another VA dental 
examination, performed by a Doctor of Dental Medicine, where 
the Veteran's claims file was reviewed in conjunction with 
the examination.  The Veteran was noted to have a 
satisfactory full upper denture, and eight remaining lower 
teeth with no partial lower denture.  The Veteran had no 
caries, but did have generalized gingivitis with some plaque 
accumulation and inadequate oral hygiene.  The Veteran was 
not noted to have loss of function of the mandible, but did 
have some loss of masticatory function due to loss of teeth.  
The examiner noted that there was no bone loss of the 
mandible, maxilla, or hard palate.  X-rays showed the missing 
teeth, previously endodontically treated tooth number 24, 
multiple restorations on remaining teeth, moderate 
periodontal bone loss on remaining teeth and no caries.  

The examiner noted the January 2000, October 2000, and April 
2002 notations in the claims file that the Veteran's 
endocrinologist believed the Veteran's hyperparathyroidism 
was caused by her lithium therapy which then resulted in bone 
loss and loss of teeth.  The examiner then reviewed the 
current literature regarding lithium use, 
hyperparathyroidism, and bone loss and loss of teeth.  He 
noted that hyperparathyroidism has some effect on the oral 
cavity, including the loss of lamina dura, alteration in the 
trabecula density, and development of "brown tumors," but 
that the literature did not substantiate the claim that it 
would lead to the loss of teeth.  He quoted an article, which 
stated that "it is possible with a predisposition for 
inflammatory condition that the addition to the systemic 
insult of hyperparathyroidism could worsen an already 
existing condition but in itself hyperparathyroidism was not 
capable of resulting in periodontal attachment loss."  The 
examiner commented that the generally accepted theory is that 
the primary cause of periodontal disease is inadequate oral 
hygiene leading to microbial colonies attached to the teeth 
causing destruction of the surrounding tissues.  He did 
concede that some systemic diseases and medications may 
modify the process of periodontal disease but that they were 
not the primary causes of it.  The examiner concluded that 
the Veteran's loss of teeth was less likely than not caused 
by or a result of the Veteran's military service.

In a December 2007 addendum the examiner again noted the 
previous statements linking lithium use to 
hyperparathyroidism and bone loss and loss of teeth.  He also 
repeated that the primary cause of periodontal disease is 
inadequate oral hygiene, but that some systemic disease and 
medication may modify the process.  However, in this instance 
he also noted that though systemic diseases and medications 
could modify the process they would not produce the majority 
of the effect.  He also commented that hyperparathyroidism 
and schizoaffective disorder, in the absence of bacterial 
plaque on the teeth, does not cause periodontal disease.  The 
examiner stated that this opinion was based on his clinical 
experience and was the consistent view of his profession for 
the cause of periodontal disease.  The examiner opined, based 
on the above rationale, that it was less likely than not that 
the Veteran's current dental disorder was aggravated 
(permanently worsened) beyond the normal progress of the 
disorder by the Veteran's service-connected schizoaffective 
disorder with associated hypothyroidism or by the medication 
used to treat this condition.

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  There are conflicting medical 
opinions of record with regard to the matter of whether the 
Veteran's dental disorder is related to or aggravated by her 
service- connected schizoaffective disorder.  Therefore, the 
Board must weigh the credibility and probative value of these 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).

As noted above, the January 2000 examiner merely noted that 
it was possible the Veteran had compromised dentition as a 
result of lithium therapy.  The July 2003 examiner also noted 
that the January 2000 examination had expressed that there 
"might likely be" a relationship between the lithium and 
the dental disorder.  Statements that note only that it was 
"possible" or that there "may" be a relationship between the 
conditions are merely speculative.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinions expressed in terms 
of "may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves); 
see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical 
opinions employing the phrase "may" or "may not" are 
speculative.).  Thus, these opinions are assigned little, if 
any, probative value.

In April 2002 a VA psychiatrist supported the Veteran's claim 
and related her dental disorder to her schizoaffective 
disorder.  However, the examiner's opinion was based on 
October 2000 statement of the director of the outpatient 
mental health services, who noted the Veteran's 
endocrinologist believes that long term lithium therapy leads 
to hyperparathyroidism.  The director then noted that a 
reported side effect of hyperparathyroidism is bone loss and 
loss of teeth, which the April 2002 psychiatrist also quoted.  
The Veteran's endocrinologist, in January 2000, wrote that 
lithium was a "contributing factor" to her thyroid problem.  
Interestingly, subsequent VA examinations and treatment 
records have only noted that the Veteran suffers from 
hypothyroidism.  

The only rationale for the psychiatrist's opinion was given 
in the form of a block quote of what the mental health 
services director wrote in October 2000.  The rationale for 
the mental health services director's statement appears to be 
that the endocrinologist found that the Veteran's long term 
lithium use was a contributing factor for her development of 
hyperparathyroidism, and hyperparathyroidism causes loss of 
teeth.  There is no indication that the Veteran's 
psychiatrist or the mental health services director 
physically examined the Veteran's mouth or reviewed her 
claims file.  Moreover, the medical evidence of record notes 
she suffers from and takes medication for hypothyroidism.  
Additionally, if she was only "recently" diagnosed with 
hyperparathyroidism at the time the October 2000 opinion was 
written, it would appear that her teeth problems existed 
prior to that date, as she complained of such in 1999.  Thus, 
for the reasons set forth above, the October 2000 opinion is 
entitled to less probative value.  It therefore follows that 
because the April 2002 opinion was based on, and actually 
quotes, that October 2000 opinion, it too is entitled to less 
probative value.

Conversely, the October 2006 VA examination and December 2007 
addendum, expressed the opinions of a Doctor of Dental 
Medicine, who would have expert training in regards to 
diseases and conditions of the teeth that the psychiatrist 
and mental health services director would not possess.  The 
Doctor of Dental Medicine also noted treatises in forming the 
rationale for his opinion and examined the Veteran in 
conjunction with his opinion, as well as reviewing the claims 
file.  Based on the above, the Board finds that the October 
2006 and December 2007 opinions of the Doctor of Dental 
Medicine are more probative than the October 2000 opinion of 
the mental health services director or the April 2003 opinion 
of the Veteran's psychiatrist.  See Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (2008); see also Guerrieri v. Brown, 
4 Vet. App. 467, 471 (1993) ("The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.").

In summary, the Veteran's dental disorder was not noted in 
service or for many years thereafter, and the preponderance 
of the probative evidence reflects that 
her dental disorder was not caused or aggravated by her 
service connected schizoaffective disorder with associated 
hypothyroidism to include medication taken therefore.  Thus, 
service connection for a dental disorder is not warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2009); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for a dental disorder, 
claimed as secondary to service-connected schizoaffective 
disorder with associated hypothyroidism is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


